F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                  UNITED STATES COURT OF APPEALS                        MAY 30 1997

                                  TENTH CIRCUIT                     PATRICK FISHER
                                                                             Clerk



 LARRY ALDOFF,

           Plaintiff-Appellant,

 v.

 ART WEIDEMANN, Assistant
 District Attorney; ELLEN WADLEY,
 Investigator; EARL HARTLEY and
                                                       No. 96-2225
 MARILYN ALDOFF, in their official
                                                (D.C. No. CIV-95-263-MV)
 and individual capacities,
                                                      (New Mexico)
           Defendants-Appellees.

 and

 CLINTON PITTS, in his official and
 individual capacity,

           Defendant.




                           ORDER AND JUDGMENT *


Before SEYMOUR, Chief Judge, PORFILIO and MURPHY, Circuit Judges.


       This order and judgment is not binding precedent, except under the
       *

doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The cause is

therefore ordered submitted without oral argument.

      Plaintiff Larry Aldoff appeals from the district court’s sua sponte dismissal

of his complaint against the various named defendants. We have carefully

reviewed the record in light of the issues Mr. Aldoff raises on appeal. We are not

persuaded that the district court erred in dismissing the complaint. We grant Mr.

Aldoff’s motion to proceed in forma pauperis, and we AFFIRM the judgment of

the district court substantially for the reasons set forth in the court’s

Memorandum Opinion filed September 6, 1996.


                                        ENTERED FOR THE COURT


                                        Stephanie K. Seymour
                                        Chief Judge




                                                               -2-